PELLEGRINI, Judge,
dissenting.
I respectfully dissent. I would hold that the refusal of a governmental body to proceed to Act 1111 arbitration is subject to the “unfair labor practice” procedures set forth in the Pennsylvania Labor Relations Act (P.L.R.A.).2
In Philadelphia Fire Officer’s Association v. P.L.R.B., 470 Pa. 550, 369 A.2d 259 (1977), our Supreme Court con*685fronted the absence of any procedural framework in Act 111 by stating:
The difficulty pointed up by the case at bar is that of these three statutes (PLRA, Act No. Ill, and the PERA), the first and the last provide detailed and explicit procedures for the determination of collective bargaining representatives and the prevention of unfair labor practices, while the second, Act No. Ill, provides for collective bargaining generally but is lacking altogether in the specific provisions normally found in a collective bargaining statute____
The PLRA is a statute which deals extensively and in detail with the procedure for selecting bargaining representatives, with the means of preventing coercion of employees in the free exercise of their rights, and with the subject of collective bargaining in general ... We are instructed by the Statutory Construction Act of 1972, 1 Pa.C.S.A. § 1932 ... that statutes which are in pari materia are to be construed together, if possible, as one statute. We are of the opinion that the PLRA and Act No. Ill, which are both, after all, collective bargaining statutes, are in pari materia within the meaning of that provision.
470 Pa. at 554-55, 369 A.2d at 261.
Even though the Court stated that Act 111 and the P.L.R.A. should be read in pari materia, it recognized:
[A]ct No. Ill provides its own unique and specific procedure, namely, binding arbitration, as the final resort in the event of a bargaining impasse. These provisions of Act No. Ill, enacted later than the PLRA, are of course, controlling where the situation warrants. (Citations omitted.)
470 Pa. at 558, 369 A.2d at 262.
As to whether the failure of any party to proceed to Act 111 arbitration is subject to the unfair labor practice charge, the test is whether Act 111 contains provisions that *686are controlling and preclude the reading of P.L.R.A. in pari materia with Act 111.
Act 111 contains no language nor can any statutory intent be discerned that would preclude the application of the unfair labor practice provisions of the P.L.R.A. when a party fails to proceed to Act 111 interest arbitration. On the contrary, such an application would foster the goals of Act 111 by providing a procedural framework that would foster orderly labor relations. Because Act 111 is not controlling and the P.L.R.A. can be read into Act 111 in pari materia, I would affirm the PLRB.3

. Act of June 24, 1968, P.L. 237, as amended, 43 P.S. §§ 217.1-217.10.


. Act of June 1, 1937, P.L. 1168, as amended, 43 P.S. §§ 211.1-211.13.


. As to the continued viability of Hartshorn v. County of Allegheny, 460 Pa. 560, 333 A.2d 914 (1975), I believe it has been implicitly overruled by Philadelphia Fire Officer’s.